,.: 's_, .~-::;- ·~...
                                                                                                                                                                                                                C2
                  AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                                        Page I of!      C)

                                                               UNITED STATES DISTRICT COURT
                                                                            SOUTHERN DISTRICT OF CALIFORNIA

                                             United States of America                                                          JUDGMENT IN A CRIMINAL CASE
                                                                 V.                                                            (For Offenses Committed On or After November I, 1987)


                                               Luis Moreno-Vasquez                                                             Case Number: 3:19-mj-23099




                 REGISTRATION NO. 87893298
                                                                                                                                        AUG O5 2019
                 THE DEFENDANT:
                    [z:J   pleaded guilty to count(s) _l_.::_o::_f.::.C.::.om_,:p::_la.::.i:.::nt::___ _ _---l~>lal'F!CKlL::f~.r"':1i~H·G~is:;iti'F)l~Si¥t,l~"(1Gj'.,JeiC:i.on;;'··_~fi,Fi6-iP!NTA1""-----,--
                                                                                                                                                                     ;·
                    •      was found guilty to count( s)                                                          BY                                                      ·o~PUfY
                           after a plea of not guilty.
                           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                 Title & Section                            Nature of Offense                                                                                          Count Number(s) .
                 8:1325                                     ILLEGAL ENTRY (Misdemeanor)                                                                                1
                   •       The defendant has been found not guilty on count(s)
                                                                                                                   -------------------
                   •       Count(s)
                                          - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.
                                                             IMPRISONMENT
                        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
                 imprisoned for a term of:
                                                       V
                                                       11'.Sl TIME SERVED                                             • ________ days
                   lz:J Assessment: $10 WAIVED lz:J Fine: WAIVED
                   lz:J Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                   the defendant's possession at the time of arrest upon their deportation or removal.
                    •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
                United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                         Monday, August 5, 2019




                                                                                                                         UNITED STATES MAGISTRATE JUDGE


                Clerk's Office Copy                                                                                                                                               3:19-mj-23099
